DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.
 
Status of the Claims
By amendment filed March 12, 2021 claims 1, 2, 4, 8-12 and 15-18 have been amended and claims 5-7 have been cancelled. Claims 12-16 were previously withdrawn from consideration. Claims 1-4 and 8-18 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-11, 17 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "enhancing momentum transfer" in claim 1 is a relative term which renders the claim indefinite.  The term "enhancing momentum transfer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 1 is indefinite because it is not clear how the momentum transferred to the projectile due to the creation of a cavity in the porous layer is altered by the term “enhancing”.
The term "hot cavity" in claim 11 is a relative term which renders the claim indefinite.  The term "hot cavity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what is meant by the term “hot cavity” because it is not clear if this is requiring a certain temperature for the created cavity or to something else. Furthermore, the term “hot” is a relative term and it is not clear what temperature the cavity has to have in order to be a “hot” cavity.
The term "enhancing momentum transfer" in claim 11 is a relative term which renders the claim indefinite.  The term "enhancing momentum transfer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 11 is indefinite because it is not clear how the momentum transferred to the projectile due to the creation of a cavity in the porous layer is altered by the term “enhancing”.
The term "high pressure wave" in claim 11 is a relative term which renders the claim indefinite.  The term "high pressure wave" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is indefinite because it is not clear what pressure the pressure wave has to have in order to be considered a “high” pressure wave.

Allowable Subject Matter
Claims 1-4, 8-11, 17 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
	Chang (U.S. Patent # 5,725,989) taught a process for laser-driven propulsion of a projectile/accelerating a projective by thermal transfer of a layer by irradiating a metal layer/light to heat conversion layer. However, Chang does not fairly teach or suggest that the irradiation with a laser generated a pressure wave in either the metal layer or a porous layer of pre-compacted powder thereby causing formation of a cavity in the porous layer.
	Wolk (U.S. Patent # 6,270,944) taught a process for laser-driven propulsion of a projectile/accelerating a projective by thermal transfer of a multicomponent layer by irradiating a metal layer/light to heat conversion layer. However, Wolk does not fairly teach or suggest that the irradiation with a laser generated a pressure wave in either the metal layer or a porous layer of pre-compacted powder thereby causing formation of a cavity in the porous layer.

Response to Arguments
Applicant’s arguments, filed March 12, 2021, with respect to the rejection(s) of the claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments made to the claims. As was discussed previously, the amendments to the claims have overcome the prior art rejections of the claims as well as the previously made 112(a) and 112(b) rejections. However, the new amendments contain indefinite limitations which have been rejected under 112(b). Furthermore, the non-elected claims are still present. Therefore, the claims are not in condition for allowance. It is suggested that applicant amend the claims to overcome the 112(b) rejections and cancel the withdrawn claims in order to place the application in condition for allowance.

Conclusion
	Claims 1 through 4, 8 through 11, 17 and 18 have been rejected. Claims 12 through 16 are withdrawn. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712